Citation Nr: 1522512	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for coronary artery disease / ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence since the statement of the case along with a waiver of Agency of Original Jurisdiction consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with coronary artery disease and treated with continuous medication. 

2.  The Veteran served in the Republic of Vietnam during 1962.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for coronary artery disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Private treatment records show the Veteran has been treated for coronary artery disease since at least May 2007.  The Veteran maintains that his condition is due to herbicide exposure from his service in Vietnam.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including coronary artery disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service treatment records establish that the Veteran was located in Vietnam in May 1962.  Private treatment records show the Veteran has been treated with Plavix for coronary artery disease from May 2007 to at least February 2009, indicating a manifestation of at least 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.  As such, the requirements for service connection based have been satisfied. 


ORDER

Service connection for coronary artery disease is granted.

____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


